DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Claims 1-4 in the reply filed on April 8,2022 is acknowledged.
	Claim 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montboeuf (US 2019/0184781) from IDS dated March 15, 2021 in view of Thomson (US 4,079,475).
	Regarding Claim 1, Montboeuf discloses a strut bearing  with an upper case (abstract, upper cup with a bearing interposed between the upper cup and lower cup) 
the strut bearing including: 
an upper case to be fixed to an upper end portion of a strut of a vehicle strut suspension (paragraph [0009] suspension bearing unit ....comprising an upper cup intended to be installed in an upper member integral with the body shell of the vehicle); 
a lower case to be directly or indirectly connected to a coil spring disposed on an outer side of the strut (Figs. 1-3 paragraphs [0009] [0046] ..a lower cup intended to form a supporting means for a suspension spring...; ...spring – 3 is coiled around the axial part – 30B...)
an upper raceway ring held by the upper case (Fig. 1 paragraphs [0004] [0037] upper cup is interposed between an upper ring of the bearing and the upper member...; internal ring – 21)
a lower raceway ring held by the lower case (Fig. 1 paragraphs [0004] [0037]... lower cup is interposed between a lower ring of the bearing...; external ring – 22... each of the rings – 21 and 22 forms a raceway...); and 
a rolling element that rolls between the upper raceway ring and the lower raceway ring (Fig. 1 ...rings – 21 and 22 form a raceway for the rolling elements – 23 within the bearing – 20); 
the upper case and the lower case being made of a synthetic resin (paragraph [0004] ...different constituent elements of the suspension bearing unit may be molded in a plastic material, the cups possibly being reinforced by rigid inserts...); and 
the upper case including an inclined cylindrical portion (Fig. 1 paragraph [0038] upper cup – 40 is annular and comprises a middle part – 40A...extends essentially radially....receiving the internal ring- 21 of the bearing – 20 with an inclined support)  inclined with respect to a central axis of the strut bearing (Fig. 1 paragraph [0038] internal edge of the middle part – 40A extends axially in the direction of the lower cup – 30- also compare Fig. 1 to Fig. 2 of instant case).
However, while Montboeuf discloses a strut bearing meeting the initial limitations of Claim 1 it does not disclose a manufacturing method as comprising the other Claim 1 limitations
Thompson discloses a method for manufacturing for producing an article (abstract) using injection molding (Col. 4 ll. 46-48) which can also be an axial draw mold (Col. 4 ll. 48-49  ....other...molding processes may be employed) including a fixed mold and a movable mold (Fig. 6 Col. 4 ll. 33-035 die block – 27 is moved backwards away from the center line – 31 , while maintaining the backing plate – 39 immobile....thereupon die blocks – 27 and 28 are returned to their abutting relationship for another die casting operation...) and 
providing the fixed mold with a first half body, and providing the movable mold with a second half body (Col. 1 ll. 42-44 disposing first and second aligned core pins within said first and second die blocks respectively...), wherein 
the first half body and the second half body abut against each other (Figs. 4,6 ...ramps – 18 of the protruding portions – 16 of the core pins – 13 and 14 (13A and 14A) being in abutting relationship...) in an inclined plane (Fig. 3 Col. 3 ll.38-40 surface – 20 is inclined at an angle θ with respect to the center line or axis – 26 of the corresponding core pin), 
the first half body has a first flat surface at both ends on an inner diameter side of the inclined cylindrical portion in the inclined plane , 
the second half body has a second flat surface at both ends on the inner diameter side of the inclined cylindrical portion in the inclined plane (Figs. 4 , 5 Col. 3 ll. 30-31 ...vertically oriented parting line shut off surface – 20 extends between the ends of the ramp – 18, see especially Fig.4)
However, Thompson is silent as to the first and second flat surfaces preventing occurrence of undercutting when the article is removed from the mold .
However, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Moreover, it would have been obvious to one with ordinary skill in the art to have modified the disclosure of Montboeuf  by incorporating Thompson whereby the upper case of a strut bearing with the upper case including an inclined cylindrical portion inclined with respect to a central axis of the strut bearing, as disclosed by Montboeuf, is manufactured by a method comprising injection molding with a fixed and movable mold each with a first and second half body, respectively, abutting each other in a inclined plane with each first and second flat surface at both ends on an inner diameter side of the inclined cylindrical portion in the inclined plane, as disclosed by Thompson.
This technique is advantageous because the article is internally molded or cast and therefore easier to remove – in this case a separate step is not required and there is decreased manufacturing cost (Col. 1 ll. 25-35).

Regarding Claim 2, the combination of Montboeuf and Thompson disclose all the limitations of Claim1 and Thompson further discloses that when an inclination direction of a central axis of the inclined cylindrical portion with respect to the central axis of the strut bearing is a forward direction, 
the inclined plane extends in a left-right direction See Fig. 4 below:
				
    PNG
    media_image1.png
    463
    426
    media_image1.png
    Greyscale

 an inclination angle of the inclined plane with respect to a vertical plane including the left-right direction is less than 10° if the injection molding mold is a vertical mold that opens upward and downward (Fig. 2b, 4 Col. 3 ll.37- 41 angle θ or die fit angle on the order of 5°), and
 an inclination angle of the inclined plane with respect to a horizontal plane including the left-right direction is less than 10° if the injection molding mold is a horizontal mold that opens leftward and rightward (the same would be true if the mold is horizontal – change orientation of Figure 4 above.

Regarding Claim 3, the combination of Montboeuf and Thompson disclose all the limitations of Claim1 and Thompson further discloses that when the fixed mold and the movable mold are cut in a plane orthogonal to a central axis of the inclined cylindrical portion in a state where the injection molding mold is closed (See Fig. 2b below), 

    PNG
    media_image2.png
    485
    339
    media_image2.png
    Greyscale
                  
    PNG
    media_image3.png
    399
    407
    media_image3.png
    Greyscale

a length of a rectangular flat surface formed by the first flat surface and the second flat surface is less than or equal to 10% of a circumferential length of the fixed mold and the movable mold (Fig. 2b Col. 2 ll. 48-51 the article made has a thread – 11 with a helical configuration and extends through a circumferential angle of less than 360°, with an angular space δ on the order of 5 to 15° which is less than 10% of the circumferential length).

Regarding Claim 4, the combination of Montboeuf and Thompson disclose all the limitations of Claim 2 and Thompson further discloses that when the fixed mold and the movable mold are cut in a plane orthogonal to a central axis of the inclined cylindrical portion in a state where the injection molding mold is closed (See Fig. 2b above), 
a length of a rectangular flat surface formed by the first flat surface and the second flat surface is less than or equal to 10% of a circumferential length of the fixed mold and the movable mold (Fig. 2b Col. 2 ll. 48-51 the article made has a thread – 11 with a helical configuration and extends through a circumferential angle of less than 360°, with an angular space δ on the order of 5 to 15° which is less than 10% of the circumferential length). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748